5/7/2021               CaseLeaders
                 Four Alleged 7:19-cr-00497-NSR          Document
                                   And Members Of Lev Tahor             235-4
                                                            Charged In White Plains Filed
                                                                                    Federal 05/07/21       PageChildren
                                                                                            Court With Kidnapping 1 of 3| USAO-SDNY | Depa…




       U.S. Attorneys » Southern District of New York » News » Press Releases

                                                              Department of Justice

                                                               U.S. Attorney’s Office

                                                          Southern District of New York


       FOR IMMEDIATE RELEASE                                                                                    Friday, December 28, 2018


            Four Alleged Leaders And Members Of Lev Tahor Charged In
               White Plains Federal Court With Kidnapping Children
       Geoffrey S. Berman, the United States Attorney for the Southern District of New York, William F. Sweeney
       Jr., Assistant Director-in-Charge of the New York Office of the Federal Bureau of Investigation (“FBI”), and
       George P. Beach II, Superintendent of the New York State Police (“NYSP”), announced today the arrests of
       NACHMAN HELBRANS, MAYER ROSNER, ARON ROSNER, and JACOB ROSNER, all of whom were
       charged by complaint with kidnapping two children in Woodridge, New York, and unlawfully transporting
       them to Mexico. With the help of Mexican law enforcement partners, the children were recovered this
       morning in the town of Tenango del Air in Mexico. Plans are underway to bring them back to the United
       States and reunite them with their mother.

       ARON ROSNER was arrested in New York City on December 23, 2018, and presented in White Plains
       federal court before U.S. Magistrate Judge Lisa Margaret Smith the following day. On or about December
       27, 2018, NACHMAN HELBRANS, MAYER ROSNER, and JACOB ROSNER were deported from Mexico by
       Mexican immigration authorities, and arrived in New York City. They were arrested yesterday and presented
       today in White Plains federal court before U.S. Magistrate Judge Paul E. Davison.

       U.S. Attorney Geoffrey S. Berman said: “As alleged in the Complaint, the defendants engaged in a terrifying
       kidnapping of two children in the middle of the night, taking the children across the border to Mexico.
       Thankfully, the kidnappers were no match for the perseverance of the FBI, the New York State Police, and
       Mexican authorities, and the children were recovered this morning after a nearly three-week search. These
       charges and arrests send a clear message that if you are involved in child abduction we will find you and
       bring you to justice.”

       Assistant Director-in-Charge Sweeney said: “As alleged, the defendants are leaders and members of Lev
       Tahor who kidnapped two innocent children to continue their lives with the group in violation of a legitimate,
       court-ordered child custody arrangement. This case demonstrates the FBI will never cease our efforts to
       bring justice to those who would victimize our nation’s most vulnerable citizens in blatant disregard for our
       laws. I would like to thank the multitude of domestic and international partners who worked tirelessly,
       shoulder-to-shoulder with us to bring this case to a successful conclusion.”

       State Police Superintendent George P. Beach II said: “Through great police work, two children are being
       returned home safely to their mother. I applaud the teamwork and interagency coordination that lead to

https://www.justice.gov/usao-sdny/pr/four-alleged-leaders-and-members-lev-tahor-charged-white-plains-federal-court                          1/3
5/7/2021               CaseLeaders
                 Four Alleged 7:19-cr-00497-NSR          Document
                                   And Members Of Lev Tahor             235-4
                                                            Charged In White Plains Filed
                                                                                    Federal 05/07/21       PageChildren
                                                                                            Court With Kidnapping 2 of 3| USAO-SDNY | Depa…
       getting these suspects into police custody, and these children to safety. We will continue to work with our
       partners to seek justice on behalf of those who have been victimized and to protect the members of our
       communities.”

       According to the allegations in the Complaints unsealed in White Plains federal court:[1]

       On or about December 8, 2018, two children (the “Victims”), ages 12 and 14, were kidnapped from a
       residence in the Village of Woodridge, Sullivan County, New York (the “Residence”), where they were
       staying with their mother (the “Mother”). Approximately six weeks earlier, the Mother had fled from an
       organization in Guatemala called Lev Tahor.

       Lev Tahor is an extremist Jewish sect based in Guatemala. Public news reports indicate that children in Lev
       Tahor are often subject to physical, sexual, and emotional abuse. The Mother was previously a voluntary
       member of Lev Tahor and her father was its founder and former leader, Rabbi Shlomo Helbrans. According
       to the Mother, the new leader of Lev Tahor, her brother NACHMAN HELBRANS, is more extreme than her
       father had been, and, as a result, she fled from the group. Prior to her escape, the Mother spoke out against
       the growing extremism within Lev Tahor. The Mother indicated that it was not safe to keep her children
       there. Upon entering the United States, the mother was granted temporary sole custody of the Victims,
       along with her four other children, in Kings County Family Court and an Order of Protection was issued
       against the Victims’ biological father on behalf of all six children.

       As part of their investigation, law enforcement agents interviewed a participant in the kidnapping who was a
       member of Lev Tahor for over 19 years before leaving the organization approximately three months ago
       (“CC-1”). CC-1 stated that the current leaders of Lev Tahor include MAYER ROSNER and NACHMAN
       HELBRANS. CC-1 also stated that NACHMAN HELBRANS is considered the Rabbi and leader of Lev
       Tahor, that ARON ROSNER is the brother of MAYER ROSNER, and that JACOB ROSNER a/k/a “Chaim
       Rosner,” is the son of MAYER ROSNER.

       NACHMAN HELBRANS, MAYER ROSNER, JACOB ROSNER, and ARON ROSNER participated in the
       scheme to kidnap the Victims. HELBRANS was captured in surveillance footage with the Victims at an
       airport outside Scranton, Pennsylvania, on the day of the kidnapping. In the footage, HELBRANS and the
       Victims are wearing modern clothing inconsistent with the clothing typically worn by members of Lev Tahor.
       MAYER ROSNER participated in the planning conversations for the kidnapping and attempted to persuade
       CC-1 to leave the country once the Victims had been transported to Mexico. JACOB ROSNER, who is
       considered within Lev Tahor to be the husband of the 14-year old Victim, also participated in the planning
       conversations for the kidnapping and purchased the clothing worn by HELBRANS and the Victims during the
       kidnapping. ARON ROSNER helped fund the kidnapping and organized conference calls with several co-
       conspirators over the course of the kidnapping during which co-conspirators discussed hotels in Mexico as
       well as purchases of flights, bus tickets, credit cards, and food for the Victims.

                                                              *             *             *

                ARON ROSNER, 45, of Brooklyn, New York, MAYER ROSNER, 42, of Guatemala, JACOB
       ROSNER, 20, of Guatemala, and NACHMAN HELBRANS, 36, of Guatemala, are each charged with one
       count of kidnapping, which carries a maximum sentence of life in prison. The maximum potential sentences
       in this case are prescribed by Congress and are provided here for informational purposes only, as any
       sentencing of the defendants will be determined by the judge.

       Mr. Berman praised the outstanding work of the FBI and members of the FBI Hudson Valley Safe Streets
       Task Force, the New York State Police and the members of Troops F and NYC, United States Customs and
       Border Protection, the Sullivan County District Attorney’s Office, the Rockland County District Attorney’s
       Office, the Rockland County Sheriff’s Department, the Spring Valley Police Department, the Village of


https://www.justice.gov/usao-sdny/pr/four-alleged-leaders-and-members-lev-tahor-charged-white-plains-federal-court                      2/3
5/7/2021               CaseLeaders
                 Four Alleged 7:19-cr-00497-NSR          Document
                                   And Members Of Lev Tahor             235-4
                                                            Charged In White Plains Filed
                                                                                    Federal 05/07/21       PageChildren
                                                                                            Court With Kidnapping 3 of 3| USAO-SDNY | Depa…
       Woodridge Police Department, and our law enforcement partners in Mexico. Mr. Berman also thanked the
       Department of Justice’s Office of International Affairs for its assistance.

       This case is being handled by the Office’s White Plains Division. Assistant United States Attorneys Sam
       Adelsberg and Jamie Bagliebter in charge of the prosecution.

       The charges contained in the Complaints are merely accusations, and the defendants are presumed
       innocent unless and until proven guilty.



       [1] As the introductory phrase signifies, the entirety of the texts of the Complaints and the descriptions of the
       Complaints set forth herein constitute only allegations, and every fact described should be treated as an
       allegation.


       Attachment(s):
       Download Aron Rosner complaint
       Download Mayer Rosner, Jacob Rosner, Nachman Helbrans complaint

       Topic(s):
       Project Safe Childhood

       Component(s):
       USAO - New York, Southern

       Press Release Number:
       18-461

                                                                                                                     Updated December 28, 2018




https://www.justice.gov/usao-sdny/pr/four-alleged-leaders-and-members-lev-tahor-charged-white-plains-federal-court                               3/3
